UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-1942


In re: STEPHON TILLMAN,

                    Petitioner.



            On Petition for Writ of Mandamus. (3:20-cv-00052-GMG-RWT)


Submitted: April 22, 2021                                         Decided: April 26, 2021


Before GREGORY, Chief Judge, AGEE, Circuit Judge, and TRAXLER, Senior Circuit
Judge.


Petition denied by unpublished per curiam opinion.


Stephon Tillman, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Stephon Tillman petitions for a writ of mandamus, alleging that the district court

has unduly delayed acting on his 28 U.S.C. § 2241 petition. He seeks an order from this

court directing the district court to act. Our review of the district court’s docket reveals

that the district court accepted the magistrate judge’s report and recommendation and

denied Tillman’s § 2241 petition on March 18, 2021. Accordingly, because the district

court has recently decided Tillman’s case, we deny the mandamus petition as moot. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                      PETITION DENIED




                                             2